By the Court:
Section 610 of the Code of Civil Procedure authorizes the District Court, in certain cases, to direct the jury to be conducted to view the property in controversy. It does not authorize the view of other property than that which is in litigation, and the court below properly refused the appellant’s application.
The instruction given to the jury before they proceeded to look at the land, did not authorize them to take into con*558sideration—when they should retire to the jury-room—the result of their own examinations of the land, as independent evidence in the cause. In this respect the instruction differed from the charge of the court, held erroneous at the former appeal.
Judgment affirmed,